        Case 1:19-cv-04587-JPO Document 110 Filed 06/29/20 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF NEW YORK
________________________________________________
ERNIE HINES D/B/A COLORFUL MUSIC                 )
                  Plaintiff                      ) Action No.
v.                                               ) 19-CV-04587 (JPO)
ROC-A-FELLA RECORDS LLC                          )
DEF JAM RECORDINGS A DIVISION OF                 )
UMG RECORDINGS INC,                              ) CONSENTED TO
SONY MUSIC ENTERTAINMENT,                        ) MOTION TO
SHAWN CARTER p/k/a JAY-Z and                     ) WITHDRAW AS
TIMOTHY MOSLEY p/k/a TIMBALAND                   ) COUNSEL
                  Defendants                     )
________________________________________________)

       The law firm of Brown & Rosen LLC hereby withdraws as counsel to Plaintiff Ernie

Hines d/b/a Colorful Music (“Hines”) in this matter. There has been a breakdown in the

relationship between counsel and Hines’ advisory team. Hines hereby consents to the

withdrawal of counsel.



CONSENTED BY CLIENT

_______________________
Ernie Hines
227 Elgin Ave. Apt 2A
Forest Park, IL 60130

                                            ERNIE HINES D/B/A COLORFUL MUSIC
                                            By His Attorneys,


                                            Christopher Brown
                                            CB3465
                                            Brown & Rosen LLC
                                            Attorneys At Law
                                            100 State Street, Suite 900
                                            Boston, MA 02109
                                            617-728-9111 (T)
Dated: June 26, 2020                        cbrown@brownrosen.com




                                               1
